PER CURIAM:
Charles D. Izac filed a petition for an original writ of habeas corpus, challenging the validity of his sentence imposed in May 2006 and arguing that he was denied the effective assistance of counsel during the trial and that he is actually innocent. This court ordinarily declines to entertain an original habeas petition filed under 28 U.S.C. § 2241 (2012), and this case provides no reason to depart from this general rule. Moreover, we find that the interests of justice would not be served by transferring the matter to the appropriate district court. See 28 U.S.C. § 1631 (2012); Fed. R.App. P. 22(a).
Accordingly, while we grant leave to proceed in forma pauperis, we dismiss the petition. We also deny Izac’s motion for appointment of counsel and for transcripts at government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DISMISSED.